DETAILED ACTION

This office action is in response to the RCE and amendment filed on 2/3/2021.
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 2/3/2021 has been entered.
Claims 1, 4-9, 11, 16, 18, 20, and 22-24 have been amended.
New claims 25-26 have been added and examined.
Claims 3 and 15 have been cancelled.
The objections and rejections from the prior correspondence that are not restated herein are withdrawn.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
With respect to claim 1, the prior art does not teach or suggest, “switch from the second data relocation policy to the first data relocation policy to relocate other data stored in the first tier storage area to the second tier storage area in accordance with the first data relocation policy in response to detecting a read command following the 
With respect to claim 11, the prior art does not teach or suggest, “evacuating other data from the first tier storage area to the second tier storage area in accordance with the first evacuation policy in response to detecting a read command following the sequence of write commands; and evacuating still other data from the first tier storage area to the second tier storage area in accordance with the second evacuation policy in response to detecting another sequence of write commands,” in the context of the claims.
With respect to claim 20, the prior art does not teach or suggest, “means, operative in response to detecting a read command following the sequence of write commands, for relocating other data from the first tier storage area to the second tier storage area in accordance with the first evacuation policy; and means, operative in response to detecting a second sequence of write commands, for relocating still other data from the first tier storage area to the second tier storage area in accordance with the second evacuation policy in response to detecting the second sequence of write commands,” in the context of the claims.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL C KROFCHECK whose telephone number is (571)272-8193.  The examiner can normally be reached on Monday - Friday 8am -5pm, first Friday off.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mano Padmanabhan can be reached on 571-272-4210.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/Michael Krofcheck/Primary Examiner, Art Unit 2138